Dismissed and Memorandum Opinion filed January 26, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00711-CV

   AUDREY MARIE ALLEN A/K/A AUDREY RICHARDSON, Appellant

                                        V.
        BRIDGECREST ACCEPTANCE CORPORATION, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1129883

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 10, 2020. The clerk’s
record was filed November 4, 2020. No brief was filed.

      On December 10, 2020, this court issued an order stating that unless
appellant filed a brief on or before January 4, 2021, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is
dismissed.

                                  PER CURIAM


Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                         2